Title: To George Washington from Edward Snickers, 6 April 1775
From: Snickers, Edward
To: Washington, George



Der Sir
April 6 1775

I Receved a letter from youre miller in Regard to the whet I Sent Last to youre mill whare in he is under Sum mistake to think the whet Belonged to Mr Wormley for the whet wase my propertey but it Came from one of Mr Wormley quorters as he wase in Due me for whet I Sent him Last fall from my plantashon

in Loudon to Soe and youre miller wase much in the Right to waye it and Give a Resait for what meaid it as Good as my one as I Shald be ⟨Sorry⟩ to Let you have Bad whet you have Gat all my crope from Loudon now.
I have at Last Gat Mr Hughes from Bondig and Gat him to my houes and am with Regard youre Sencere frind and Humbl Sarvnt

Ed. Snickers


N.B. when the herrins Runes I must Beeg you will Save me 20 Barrils of the first Runing for which I will pay you the Same price as I Did for the Last. I am yours, E.S.

